[g87681mcimage002.jpg]

Exhibit 10.2

 

2005 Restricted Stock Unit Grant Terms and Conditions

Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)

 

Purpose

To encourage retention of key managers so as to support the execution of
business strategies and achieve future goals.

 

Restricted
Stock Unit
Grant

 

Restricted Stock Units valued on the same basis as Brunswick Corporation common
stock where one unit equals one share.  Dividend equivalents will be reinvested
in additional restricted stock units.  There are no voting rights attached to
restricted stock units.

 

Grant Date

January 31, 2005

Vesting

Restricted stock units will vest three years from date of grant, subject to
continued employment or on a Change in Control (as defined in the Plan).

 

Termination of
Employment

Forfeiture of restricted stock units in the event employment terminates prior to
vesting, except:

•    Prorata vesting if age and years of service equals 65 or more.

•    Full vesting in the event of death or permanent and total disability (as
defined below).



Timing of
Distribution

Distributions will occur as soon as practical after the vesting date.

 


TAX
WITHHOLDING

 

Tax withholding liability (to meet required FICA, federal, state, and local
withholding) must be paid in cash or via share reduction upon distribution.

 


FORM OF
DISTRIBUTION

 

Shares will be deposited to your existing Dividend Reinvestment Plan account or,
if one is not currently on record, deposited into a newly created account. 
Stock certificates will be issued on request.

 

Additional
Terms and
Conditions

Grants are subject to the terms of the Plan.  To the extent any provision herein
conflicts with the Plan, the Plan shall govern.  The Human Resources and
Compensation Committee of the Board administers the Plan.  The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate.  Committee determinations are binding.

 

Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.

 

The Plan may be amended, suspended or terminated at any time.  The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.

 

Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment.  Employment is at-will
and may be terminated by either the employee or Brunswick (including affiliates)
for any reason at any time.

Questions should be directed to

Lesley Harling

Shareholder Services

Brunswick Corporation

1 N. Field Court

Lake Forest, Illinois 60045-4811

847-735-4294

lesley.harling@brunswick.com